EAATTQRNEY                  GENERAL


PRICE,  DANIEL
                                 Aun-xmu
                                       11.TExas
ATTO.RNEYGENERAL

                                                February       1,    1947


                   Eonarable @aergo H. Sheppard
                   camptrol1.r st ?ublio Aoeouats
                   Austin, Texas                 Opinion                 No. V-07
                                                            Be:     Parchase        ef airplanes
                                                                                           by
                                                                    Board   0r ReSenta  the    or
                                                                    University of Texas for
                                                                    we in omtmes of irstrua-
                                                                    tion   In   ArreneuticaI        Em-
                                                                    gheeriq.

                   Doar Mr. Sheppard:
                              He hav.0 received          yokii letter       of January 31, 1947,
                   w,hloh we qaete   in part a8 rdi0wr:
                              ‘1 am att&ching hereto rouaher olaia in rarer af
                              &ile  Fljin~ Senioe   ror $8,9l+.CQ rer rour~air-
                              piano* p.pwka~ea by The Bnireraity  0r Tax88 rer
                              use'l~'ootarree       of     IMtruatleI           h    Aermeutloel           ta-
                              gindeiing     .

                              wI shall thank you to examine this claim in conneo-
                              tiem with JMT spiai~n 0-401~. ana Op00iri0Oily
                              to that paragraph whioh reads aa follows:
                                     ‘This past ses8lon 6r the Le&rlature
                                     passed Salute 13111 147 which authorizes
                                     the Board of Direotors       Or the ApioUltUr-
                                     al and Yeohaniaal College to acquire an
                                     airport and equipment therefor.           (Acts
                                     1941, 47th Leg., B. S., Ch. 81, S.B.147,
                                     p. 1QQ; Artitrle    2615c,   Vernonls Annotat-
                                     ed Ciril   Statutes).      This act is certain-
                                     ly indicative    that specific     legislative
                                     authority   is required.       The emergency
                                     clause   of the act reads in part as follows:’                              I
                                                                                                                 ,
                              “and advise this department whether or not we                                      1
                              would be authorized to issue warrant in payment
                              of such claim.”
                                                                                                                 ,
                               Opinion Number O-4681,               dated July 3, 1942,             an-3




                                                :             .,,                                                B
Honorable George H; Sheppard,       Page 2


addressed to the Sam Houston State Teactheml College,
passed upon the qusstion     as to whether thet collogb in&
the authorit     to borrow meaey fer-the  parpehe or W6perm-
tly   its Cir f 1 Pilet Training program and purehaimg
planer to be used in training the boys taking      this course.7
It was held In the opinion as follows:

            *In the ilrst  pS.seo, there Is 110 rtatrztcry
            authority far the oolle(e    itrolr k m&&lain.
            such a prec;mm,    In Seatiom 3 or Artiale     264T
            it is said:   ‘Said board shall not olvlnue any
            depsrtment of lnstruotion     prori&ed by liw, visa
            ne department shall be sstabllehsd     for tba aup-
            p0Ft o’r whloh prevision    has not been made by
           ‘the LegialatuN,*     Pmrislon    has not been mado
           by tha Leglslaturo    ror this pregram. It fol-
            lens that. the oellege may not purehno r&r-
            planes (I7
             Su 8hilituatloa~‘doea not exist with respeot to            ~~
the Wniversity Or mxat3+ Wntier ArMale        25&5,  Rovirrcl    Clr-
11 Statute&     the Board -or Regents ,ai the University      of
Texas has the broad power’ to *regulate the course er in-
struction    and prescribe,  by and with the ‘advice of the
preressers,    the books and authorities    used in the seven1
departments, and to qonier suoh degrees and to grant
suoh diplomns as are: usually oenrerred and granted by
universities   aW The limitation    impwad en the pewor rid
authorfty of the Board of Regents of the State Teaohers
College by Artiole     2647 dper,~not apply to the Board or
Regents of the UniversJlty of Teas;       conversely  the lat-’
ter-mentioned    b,oard has wide latitude   and broad direr+
tlonnrr powers with respsot      to the oourse of instruatiea,
             Seteral fears ago the Board of Rsgents in the
lrereiso    of its dlsoretion   dotemined      that 8, need orirt-
ld for a oourse fn a,eronautf;oal engineering,          and under
its poeer “to remlate the course of instruation”              and
*to oonier suoh degrees and, tom&rant suah diplomas            8s
are usually aonferred~ and granted by unirersitfes,Wthis
&ours6 was, addad to the ourrfcula+          Thenrise in the im-
po’rtance of aviation an,d allied      iields   in ~reoent years
and :the need 0r a course in aeronaatioal          lryineori~ng in
a rirst-class     university  lro~ obrious.     There ara:bo no
‘doubt that;.the Board of Regents *d the povnr and author-
 ity to add ,thPs course. ~Moreover, the Legislat.uro has
 eloarly reoo&zed.      this power dnd authority of the Board
or BeRents, for it has prorided runde therefer,              (See
Aat8 1945, 49th Leg,, Ch. 377 and Aats 1943, 48th Lq.,
Ch. 399,).     In Opinion C-4681, mentioned above, we qaotad
Honorable George H. Sheppard,      Page 3


the following exoerpt from the mse of Fort Worth Cav-
alry Club vQ Sheppard, 125 Texas 339, 83 S.W., (2d)tXO:
       “All    publia offioes  and orfiaers     are creatures  of
       law e    The powers and duties of public orricera
       are defined and limited by law. By being defined
       and limited by law, we mean the aot of a public
       officer    must be expressly authorized by law, or
       implied therefrom.      22 R.C.I.,p.555,     B 114 o..”

             If the Board oi Regents have the power to pro-
.vlde for the teaahing of aeronautical        engineering in the
 University   of Texas, then it follows that authority       ex-
 ists to make that ,power efi’eotire.     The Board of Regents
 has detennlned th4t the oourse of instruction         could ,be
 improved by the use of the airplanes mentioned in your
 letter.    The Board has the authority      to make suoh deter-
 mination;, and it appears to us to be most reasonable.         It
‘is, therafore,   evident thmt it is our opinion that the
 Board of Regents has the authority to pumhase subject
 planes If funds are available     therefor.
          You are concerned with that portion         of Gpin~on
Bo. O-4681 which reads as follows:
       “This past session or the Legislature        passed Senate
       Bill 147 which authorizes   the Board of Directors       of
       the Agricultural  and Mechanical College to acquire
       en airport and equipment theref’or,        (dots 1941,47th
       Leg. R.S,, Ch. 81, S-B. 147, p. 100; Article        2615c,
       Vernon’s Annotated Civil   Statutes)    D This act is cer-
       tainly fndioative   that speoirlc    legislative   authbr-
       ity la required,   The emergency clause of the ,act ~,~,
       reads~ in psrt as follows:
             *Sec. 3, The feot that said institution    In                ‘~’
             in urgent need of the authority to acquire
             and operate an airport in oonneation with
             ooursea now being taught and those contem-
        “‘: ‘plated, and to permit its more erreotive
            *cooperation in the Wationml Defense Program,
             creates an emergency, . ** (Emphsais supplied)          .”
           The quoted matter can clearly be distinguished
from the situation      under consideration.   In the first  plaoe
Senate Bill 147 (Article      2615c, Vernon’s Annotated Civil
Statutes)  granted the authority to aoquire en air art        ra-
ther than ei     lanes,    It is our opinion that ‘tF-b’
                                                     e s a ute
wma enabte 7f-s-lm       the authority to aoquire an airport
would exist without question.        Article 2608 provides thst
  Honorable George.H,          Sheppard,      Page 4


  the “leading objeot of the College 8bmll be, without ex-
  cladim   other scientifio    and olassitpl      studies,  and fn-
  oludi&g rilitrry   tactfos,    tb te80h meh branekes        of leerst-
  iy aa are related to lgTioultur*        ~36 the meakaibd        rtim.~
  Althe   h tlm ,Bmrd or DiShet#m M the A@i~ultuhl               lti
  MeohanY ml doll~ge of Terrti is &+en wise dfre~iWe~
  powers w~th.ret eot to the OouPIn ei study (See AGiolb
  2613, Seeti@I 6P , still    the authority to aaquira,
  wee-h    pree rrpn dsttBt,f. thyefor4,     smate     ,111 1
             i#                 *

               Arti;lh.8~, whicrk~auWeti.eea th.‘Beard’of       Be*
.. gaata to rem&r*9 tie aem0         et iuatxmotieat ua8 lh o tu
    by tiie Legislatare   fl 1613, a tfme wlU# r?iatier    and me-
    rolaaut1Qaa ePgiPee~l      wbm in thdx     iaifue3,~ New awe-
    IWU~~P    ~ruimwsal:    7 8 OM or t;hpr meat akpo*at    0r tbkb
  ..engldmsring fields d TM Legfalatare drelr r0r065wthat
    the imparaitfoa of restrictisne    aad lfritstiem    on the
  onwu        tQ be ~tmgkt      at a uniremity
                                          would,  in etfeot,
  rtrlU%:*      eduwtie3*1        sdvaremnt
                                         that      -
                                               ii a uaivemfty
  is   to a6atfWe to br aa inrtitrrtion sr the rirst clam,
 ,it   inuat be able to keep abreast of the tire8 by the en-
  3mrgsaqat efiatgr6es          taagkt ana the         addition    0r’llir tlelde
  of study0                *
             In anmwer to fmar quertfel,   pert gre advised tket
  it  is the oenaf4srad rapiafon of this department tlmt the
  Board of Regents is authorized   te purohase a$rplanes for
  me in ootire~ Of inntmotf@n     @fiend   in Asroaautloal  Ba-
  gineering,  ff +nds a” available     ior that purpose.


             The Beard of Regents of the Ukfvenfty  ei Texa8
  18 authorieed.to  pumhme afrplerms   for use ia OO~AFSW o?
  irrstrua~+oq-ef;eredi?            A~~ruutfee*f       ~neeri&g,       if    funds




  AFE’IWVBB pPtl,1947                    ATTOllWf% m               OF TEAS


   EU:                           L++.    B.      fy.+..L
  ATTORNEY
         GENERAL                   George W. Spa
                                          Assistant
  GWS~jrb                              ~.
          Approved Opinion Committee- By F-D, ,Chalmn